DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 are pending, presented for examination, and ALLOWED for the reasons that follow.

Priority
The instant application is a Divisional of prior application 15/735,634 filed 12 December 2017, now U.S. Patent 10,780,114, which is a National Stage entry of International application PCT/JP2016/067404 filed 10 June 2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 related to Japanese national application 2016-042581 filed 4 March 2016 made of record in the parent ‘634 application.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12 June 2015.  It is noted, however, that applicant has not filed a certified copy of the JP2015-119535 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
et al, Bioavailability in the Rat of Zinc and Iron from the Basic Salts ZN5(OH)8Cl2*H2O, Fe(OH)SO4 and FE4(OH)11NO3*2H2O, 43 Food Chem. 377 (1992)), or Li (Yan Li, Yunling Zou, and Yanyan Hou, Synthesis and Characterization of Simonkolleite Nanodisks and Their Conversion Into ZnO Nanostructures, 46 Cryst. Res. Technol. 305 (2011)) represent the closest prior art to the subject matter of the instant claims.  Galvez-Morros describes obtaining the ZN5(OH)8Cl2*H2O encompassed by the instant claims by a simple hydrolysis of zinc chloride in the presence of aqueous sodium hydroxide.  (378).  This disclosure omits any mention of the aqueous ammonium chloride, let alone the kind of dropwise addition thereto, or any of the pH Controller or range of pH required by the instant claims, with no indication how or why modifying the process described in such a manner would be achieved or even desired.  Similarly, Li describes a method of forming ZN5(OH)8Cl2*H2O encompassed by the instant claims by combining zinc chloride with each of ammonia, and N,N,N-Trimethyl-1-hexadecanaminium bromide in distilled water. (305-06).  Again, no indication of how or why a skilled artisan would choose to modify such a process to reflect the combination of ZnCl, NaOH, and ammonium chloride reflected by the instant claims is discernible from the art available at the See, e.g., MPEP 804(II)(B)(2)(a), paragraph 5 (disclosed method of making the compounds in a reference patent does not fall within the scope of the genus of compounds claimed in the reference. Thus the reference disclosure directed to the method of making the compounds cannot be used to construe the claim to the genus of compounds in the context of a nonstatutory double patenting analysis).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613